Court of Appeals
                            First District of Texas
                                    BILL OF COSTS

                                     No. 01-14-00383-CV

                                  Glenn Herbert Johnson

                                             v.

 Harris County, Harris County Education Department, Harris County Flood Control District,
   Harris County Hospital District, Port of Houston Authority of Harris County, Houston
           Independent School District, Houston Community College System,et al.

          NO. 2013-08713 IN THE 190TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE            CHARGES           PAID/DUE               STATUS           PAID BY
SUPP CLK RECORD            $7.00           04/23/2015            EXEMPT             UNK
     MT FEE               $10.00           11/06/2014           NOT PAID            APE
SUPP CLK RECORD           $19.00           10/02/2014           INDIGENT            ANT
  RPT RECORD              $337.80          09/21/2014           INDIGENT            STA
SUPP CLK RECORD           $45.00           09/19/2014             PAID              ANT
SUPP CLK RECORD           $33.00           08/27/2014           UNKNOWN             UNK
  CLK RECORD              $376.00          07/29/2014           UNKNOWN             ANT
     MT FEE               $10.00           06/05/2014           NOT PAID            ANT
     FILING               $195.00          05/12/2014           INDIGENT            ANT


 The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                   $1,032.80.

               Court costs in this case have been taxed in this Court’s judgment
         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this December 21, 2015.